[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]            MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR CLARIFICATION AND ARTICULATION
On February 25, 2003, the court issued a memorandum of decision in this case reversing the decision of the defendant Zoning Board of Appeals.
On March 7, 2003, defendants, Michael Stein and Ellen Stein, moved for clarification and articulation. The specific issue which defendants, Steins, seek articulation and clarification is, "whether or not the proposed house in the Steins' first application (ROR, Ex. 10) if reduced in floor area ratio, could be granted a valid zoning permit by the Town of Waterford for being consistent, and in harmony with, Zoning Regulations § 24.4.1 by utilizing and `expanding, modifying, or altering' the footprint of the pre-existing non-conforming cottage."
Based upon the Return of Record and the facts before the court, the questions proposed would have to be answered in the affirmative.
Joseph J. Purtill, JTR CT Page 3346